The Assistant Vice-Chancellor,
said the proof was clear that the deed was executed while the complainant was a married woman, and not being acknowledged by her in the manner prescribed by law, was entirely invalid. It was equally objectionable, because her husband was not a party to it, or conveying concurrently with her. But in consequence of its being ante-dated, and thus appearing to be a deed executed by her before her marriage, it has the semblance of a perfect conveyance, which she is entitled in this court to have set aside, and her title cleared of the cloud thus thrown over it.
A decree was made, declaring the deed to be void and of no effect, and directing a re-conveyance by John and Louisa Lane. The guardian ad litem of the latter was directed to execute the deed for her and in her name.